 

Exhibit 10.156

 

EXHIBIT (10)(156)

 

CONFIDENTIALITY, NONSOLICITATION AND NONCOMPETITION AGREEMENT

 

THIS CONFIDENTIALITY, NONSOLICITATION AND NONCOMPETITION AGREEMENT (this
“Agreement”) is effective as of December 24, 2014, between NEW ENGLAND WOB, LLC
(the “Franchisee,” “we,” “us” or our”) and ATTITUDE BEER HOLDING CO. (“you” or
“your”).

 

BACKGROUND INFORMATION:

 

We have entered into a Franchise Agreement (the “Franchise Agreement”) with
WORLD OF BEER FRANCHISING, INC. (the "Franchisor") to operate a WORLD OF BEER®
Store franchise (the “Store” or “Stores”). The Store is operated pursuant to
formats, specifications, standards, methods and procedures prescribed or
approved by the Franchisor (the “System”). We and the Franchisor possess certain
confidential information, consisting of specifications, plans and other
characteristics of products and services provided, the Computer System, Intranet
database and information, Store and business operating techniques, criteria
methods in obtaining licensing and meeting regulatory requirements, designing
and constructing Stores featuring retail alcohol sales for on-premises and
off-premises consumption, the selection, testing and training of personnel and
other employees, and the formats, specifications, standards, methods,
procedures, information, and knowledge of and experience in the operating and
franchising of WORLD OF BEER® Stores, which we either own or license (the
“Confidential Information”).

 

You understand that the System and Confidential Information are the Franchisor's
proprietary trade secrets and confidential. You acknowledge that we and the
Franchisor have and will provide you with specialized and extensive training
regarding operation of the Business and have invested considerable time, funds
and resources to do so. We have an obligation under the Franchise Agreement to
maintain such Confidential Information as secret and confidential. You represent
to us and the Franchisor that you have other skills that you can utilize if, for
any reason, your relationship with us ends.

 

OPERATIVE TERMS:

 

Accordingly, you and we agree as follows:

 

1.          Confidentiality. Except as required by law, including any public
disclosures filed by any of your affiliates, including Attitude Drinks, Inc. of
you will: (1) not use the Confidential Information in any other business or
capacity; (2) maintain the absolute confidentiality of the Confidential
Information during and after the term of your ownership in, or employment by us;
(3) not make unauthorized copies of any portion of the Confidential Information
disclosed in written or electronic form; and (4) comply with all procedures we
prescribe from time to time to prevent unauthorized use or disclosure of the
Confidential Information.

 

2.          In-Term Competitive Restrictions. During the time that you are one
of our owners or employees, unless we otherwise permit in writing, you agree
that you will not, directly or indirectly (e.g., through a spouse or child):

 

(a)   have any direct or indirect interest as a disclosed or beneficial owner,
or in any other capacity in any business or facility owning, operating or
managing, or granting franchises or licenses to others to do so, any bar, pub,
tavern or other beverage service facility or any retail establishment (like a
liquor store or convenience store) featuring beer, wine and related products as
a primary menu item (a “Competitive Business”), wherever located;

 

(b)   perform services as a director, officer, manager, employee, consultant,
representative, agent or otherwise for a Competitive Business, wherever located;

 

(c)   recruit or hire any employee of ours, of the Franchisor, of our or its
affiliates, or of any of the Franchisor’s franchisees, without obtaining the
prior written permission of that person’s employer; or

 

(d)   divert or attempt to divert any business or customer of the Store to any
Competitive Business.

 

1

 

  

Nothing in this Section prohibits you from having a direct or indirect interest
as a disclosed or beneficial owner in a publicly held Competitive Business, as
long as such securities represent less than 5% of the number of shares of that
class of securities which are issued and outstanding.

 

3.        Post-Term Competitive Restrictions. For a period of 2 years following
the date that you cease to be one of our owners or an employee, you agree that
you will not, directly or indirectly (e.g., through a spouse or child):

 

(a)   have any direct or indirect interest as a disclosed or beneficial owner,
or in any other capacity in a Competitive located or operating: (i) within 10
miles of the Store; and (iii) within 10 miles of any Store, whether owned by us,
our affiliates, the Franchisor or any of the Franchisor’s franchisees in
operation or under construction on the date you cease to be one of our owners or
employees;

 

(b)   perform services as a director, officer, manager, employee, consultant,
representative, agent or otherwise for a Competitive Business located or
operating: (i) within 10 miles of the Store; and (iii) within 10 miles of any
Store, whether owned by us, our affiliates, the Franchisor or any of the
Franchisor’s franchisees in operation or under construction on the date you
cease to be one of our owners or employees;

 

(c)   recruit or hire any employee of ours, of the Franchisor, of our or its
affiliates, or of any of the Franchisor’s franchisees, without obtaining the
prior written permission of that person’s employer; or

 

(d)    divert or attempt to divert any business or customer of the Store to any
Competitive Business.

 

If you refuse to voluntarily comply with the foregoing obligations, the 2 year
period will be extended by the period of noncompliance. Nothing in this Section
prohibits you from having a direct or indirect interest as a disclosed or
beneficial owner in a publicly held Competitive Business, as long as such
securities represent less than 5% of the number of shares of that class of
securities which are issued and outstanding.         

 

4.          Employment Restriction. While you are employed by us and for 2 years
afterwards, you will not accept employment by any of our franchisees or their
affiliates. If you do so anyway, you agree that:

 

(a)   you must immediately pay us an amount equal to ½ of the annualized cash
compensation we were paying you when you left our employment based on our
employment and payroll records as liquidated damages;

 

(b)   the liquidated damages amount is reasonable and has been established
because of the difficulty in determining and proving our actual damages; and

 

(c)   such amount is intended to compensate us for our recruiting, training and
replacement costs, and to encourage us to enable you to be in maximum contact
with our franchise owners without undue fear that you will leave our employ.

 

5.          Severability and Substitution. To the extent that any portion of
this Agreement is deemed unenforceable by virtue of its scope in terms of area,
business activity prohibited, length of time or remedy, but may be made
enforceable by reduction, adjustment or modification of any or all thereof, you
and we agree that this Agreement will be enforced to the fullest extent
permissible under the laws or public policies of the jurisdiction in which
enforcement is sought, and such reduced or modified provision will be enforced
to the fullest extent.

 

6.          Acquisition. You agree that the confidentiality, competitive, and
employment undertakings and restrictions survive any change in our ownership,
any merger or consolidation, any sale of our assets, and any assignment or
transfer of this Agreement.

 

7.         Extension of Time Period. The time period during which you are to
refrain from any of the activities listed in this Agreement will be
automatically extended by any length of time during which you or any of your
affiliates, successors or assigns are in breach of any provision of this
Agreement. This Agreement will continue through the duration of the extended
time periods.

 

2

 

  

8.         Suspension of Compensation. We will not be required to pay any other
compensation to you during any period of time in which you are in breach of this
Agreement. Upon such breach, you forfeit payment of such amounts without
limitation on any other remedies available to us for redress.

 

9.         No Defense or Setoff. You must not assert, by way of defense or
setoff, any alleged breach or damage caused by you if we must enforce this
Agreement against you.

 

10.         Injunctive Relief. You and we agree that the breach of this
Agreement will result in irreparable harm to us, and that no monetary award can
fully compensate us if you violate it. Thus, if you breach this Agreement, you
agree that we will be entitled to an injunction restraining you from any further
breach. Such injunctive relief may be obtained without bond, but upon due
notice, in addition to such other and further remedies or relief as may be
available to us at equity or law.

 

11.         Miscellaneous.

 

(a)   Complete Agreement: This Agreement contains the complete agreement between
the parties concerning this subject matter. This Agreement supersedes any prior
or contemporaneous agreement, representation or understanding, oral or written,
between them. The continued relationship between the parties described in this
Agreement constitutes full and sufficient consideration for the binding
commitment of the parties to this Agreement.

 

(b)   Waiver and Amendment: A waiver or amendment of this Agreement, or any
provision of it, will be valid and effective only if it is in writing and signed
by all parties or the party waiving such provision. No waiver of any term of
this Agreement will operate as a waiver of any other term of this Agreement or
of that same term at any other time.

 

(c)   Rights Cumulative: No right or remedy available to any party is exclusive
of any other remedy. Each and every remedy will be cumulative to any other
remedy given under this Agreement, or otherwise legally existing upon the
occurrence of a breach of this Agreement.

 

(d)   Certain Definitions: As used throughout this Agreement, the following
terms have the following meanings:

 

(i)The term “person” means any corporation, professional corporation or
association, partnership (limited or general), joint venture, trust, association
or other business entity or enterprise or any natural person;

 

(ii)The term “affiliate” means, with respect to any person, any other person
that directly, indirectly, or through one or more intermediaries, controls, is
controlled by or is under common control with, such person, and includes any
subsidiaries or other business entities that are beneficially owned by such
person or its affiliates;

 

(iii)The term “attorney's fees” means any and all charges levied by an attorney
for his services, including time charges, expenses and other reasonable fees
including paralegal fees and legal assistant fees, and includes fees earned in
settlement, at trial, on appeal or in bankruptcy proceedings.

 

(e)   Governing Law: This Agreement is governed by the laws of the State of
Florida. The prevailing party in any litigation involving this Agreement must be
reimbursed its attorney's fees from the non-prevailing party.

 

(f)   Third-Party Beneficiary: The parties understand and acknowledge that the
Franchisor is a third-party beneficiary of the terms of this Agreement and, at
its option, may enforce the provisions of this Agreement with you. Your
obligations under this Agreement will continue for the benefit of our and the
Franchisor's successors and assigns.

 

(g)   Background Information: The background information is true and correct and
is incorporated into this Agreement. This Agreement will be interpreted with
reference to the background information.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

3

 

  

Intending to be bound, the parties sign below:

 

“US”:   “YOU”:       NEW ENGLAND WOB, LLC   ATTITUDE BEER HOLDING CO.          
Signature: /s/ Glenn E. Straub   Signature: /s/ Roy Warren Print Name:     Print
Name:   Title     Title:   Date:     Date:  

 

4

